Appeal from an order of the Supreme Court, Oneida County (Anthony E Shaheen, J.), entered November 12, 2003. The order denied defendant’s motion for summary judgment and granted plaintiffs’ cross motion for summary judgment in an action pursuant to RPAPL article 15.
*901It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present — Pigott, Jr., PJ., Green, Hurlbutt, Kehoe and Pine, JJ.